MARY'S OPINION HEADING                                           








                NO. 12-07-00347-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          APPEAL FROM THE 392ND
IN THE INTEREST OF E.M.W.,
A CHILD        §          JUDICIAL DISTRICT COURT OF
 
§          HENDERSON COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed for
want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant perfected his appeal on September
12, 2007.  Thereafter, the reporter’s
record was filed on November 8, 2007, making Appellant’s brief due on or before
December 10, 2007.  When Appellant failed
to file his brief within the required time, this court notified him on December
20, 2007 that the brief was past due and warned that if no motion for extension
of time to file the brief was received by January 2, 2008, the appeal would be
dismissed for want of prosecution under Texas Rule of Appellate Procedure  42.3(b). 
The notice further informed Appellant that the motion for extension of
time must contain a reasonable explanation for his failure to file the brief
and a showing that Appellee had not suffered material injury thereby.
            To date, Appellant has neither
complied with or otherwise responded to this court’s December 20, 2007
notice.  Accordingly, we dismiss
the appeal for want of prosecution.  See Tex.
R. App. P. 38.8(a)(1), 42.3.(b).
Opinion delivered January 9, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
(PUBLISH)